 BROOKSBIDDLE CHEVROLET CO.Brooks Biddle Chevrolet CompanyandAutomobileDrivers and Demonstrators Union, Local 882,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Independent.Case19-CA-4159June 30, 1969DECISION AND ORDERBY MEMBERS FANNING,BROWN,AND JENKINSOn April 25, 1969, Trial Examiner Martin S.Bennett issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter,theRespondent filed exceptions to theDecision and a brief in support thereof.Pursuant to Section 3(b) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardhasdelegated its powers inconnection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended,theNational LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that Respondent,Brooks BiddleChevroletCompany,Seattle,Washington,itsofficers,agents, successors,and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order.As a validcollective-bargaining agreement was in effect at the time ofthe alleged refusal to bargain in this case,it is unnecessary to pass upontheUnion's representative status herein.SeeShamrock Dairy, Inc,119NLRB 998, 1002.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S.BENNETT,Trial Examiner:This matter washeard at Seattle,Washington on February 27, 1969. Thecomplaint,issued December 17 and based upon a chargefiledOctober 11, 1968,byAutomobileDrivers andDemonstratorsUnion,Local882,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Independent,495herein called the Union,alleges that Respondent,BrooksBiddle Chevrolet Company,had engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) oftheAct.Briefs have been submitted by the GeneralCounsel and Respondent.Upon the entire record in the case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSBrooks Biddle Chevrolet Company is a Washingtoncorporation maintaining its principal office and place ofbusiness in Seattle,Washington where it is engaged in theretail sale and servicing of new and used automobiles. Itannually enjoys a gross volume of business in excess of$500,000 and purchases goods valued in excess of $50,000from suppliers located outside the State of Washington. Ifind that the operations of Respondent affect commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDAutomobile Drivers and DemonstratorsUnion, Local882,affiliatedwithinternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Independent,is a labor organization within themeaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Introduction;the IssueFor some years, the Union was the representative of thenew and used car salesmen of Hasbrouck ChevroletCompany of Seattle,Washington.InFebruary 1966,Respondent purchased this automobile dealership and thename was duly changed.There was no change in thenature of the business;the same sales facilities were used;and the same personnel were retained.These salesemployees had been covered by a union security laboragreement with the Union, renewable annually in May,which,interalia,obligatedHasbrouckChevroletCompany to make payments into the Western ConferenceofTeamstersPensionTrustFund.Therewereapproximately 7 employees in the unit as of February1966, all of whom belonged to the Union.The General Counsel contends that Respondent dulyacknowledged to the Union in February that it was boundby this agreement; that subsequent to FebruaryRespondentmade contributions to the Pension TrustFund;that by adopting this labor contract and makingthese contributions Respondent recognized the Union; andthat by unilaterally stopping these payments on July 10,1968,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act.Respondent in effect contends that it has not honored thiscontract and that it is under no obligation to bargain withthe Union.B. The Refusal ToBargain1.Appropriate unitThe complaint alleges, Respondent admits and I findthatallnew and used car salesmen employed byRespondent,excluding office clerical and professional177 NLRB No. 78 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees,guards and supervisors,constitutea unitappropriatefor thepurposesof collectivebargainingwithin the meaningof Section 9(b) of the Act.2.Recognition and majority representationRespondent admits that when it took over the businessin February of 1966 a contract between the Union and itspredecessor covered these employees. As noted,this was acontract which automatically,renewed itself in May for ayear and from year to' year thereafter absent 60 daysadvance notice to terminate.This was a union shopcontract and all seven in the unit were union members.Secretary-treasurer James Clark of the Union hasknown Biddle for many years.He testified that uponlearning of the sale of the business he telephoned Biddleand pointed out that there was an existing contract withtheUnion.Biddle replied,"Yes, I know there is one ineffect.Ifully intend to live up to this contract as it hasbeen previously."Biddle added that he was too busy atthe moment to sign,but that he certainly would live up toit.Clark placed this in February or March.Biddle in essence did not deny this.He testified thatClarkcalled him,mentioned the contract and asked if hecontemplated any changes. Biddle replied that he did not,and that he would use the same personnel.He admittedtellingClark that he would make payments,as requiredby the contract,to the Pension Trust Fund and also retainthe existing commission structure provided in the contract.Biddle claimed also that Clark mentioned a contract andhe replied that he had not signed any. Biddle later testifiedthat he agreed to make pension payments for those thenon the sales force. As noted, this was a union shop and allseven employees had joined.Respondent has placed reliance on a letter sent to it byClark on March 3,1966, together with an enclosure forsignature by Respondent accepting the existing contract inits entirety.Respondent has since either refused to sign orhas avoided signing this document.Clarktestified that he believed this letter was sent toBiddleprior to thattelephone conversationdescribedabove.The context of the letter supports Clark. Itcomments on the "good news" thatBiddle was the newoperator of the business,wished him prosperity andenclosed the short-form contract. The letter is manifestlyconsistent with an initial contact.Biddle's testimony was marked by vagueness in certainareas and his testimony that he agreed to continue theexistingpensionpayments and rates of commissionsupportsClark.Clark is also corroborated here bypart-time business agent Lauren Gallagher, who testifiedthat he visited Biddle sometime between February andApril and expressed concern whether the men were stillenjoying the benefits of the contract. Biddle"assured meitwas, it would go on the same as it had always been andtherewould be no changes."Biddleadmitted thatGallagher made visits concerning dues delinquencies, butclaimed that he never discussed the contract.He admitted,however, that he never told Gallagher that he was notbound by the contract.Moreover,as will appear,Biddle isrefutedby his subsequent conduct. I therefore creditGallagher and Clark.Ifind that in March 1966 Respondent agreed to honorand adopted and ratified the existing contract and itsprovisions.IfurtherfindthatRespondent did notchallenge the union majority in any way.Indeed,itcouldnot, because it well knewthatits sales employees wereunion members.And, as appears below, it proceeded tomake payments for all to the Pension Trust Fund.Ifind that in February 1966 the Union was themajorityrepresentativeoftheemployees in theabove-described appropriate unit within the meaning ofSection 9(a) of the Act. And, for reasons appearing below,I find that it was said representative thereafter at all timesmaterial herein.3.Application of the contractAs stated, Respondent did much more than agree tohonor the contract because it actually applied the contractto its employees in several respects.Turning initially to the Pension Trust Fund to whichpayments have been made under the contract, the recorddiscloses the following. Payments are due on the 10th ofthemonth following each quarter. That for January 10,1966, reflects payments for seven employees, the totalcomplement at that time. That for April 10, 1966, alsodiscloses payments for seven employees, including a newhire, J. E. Sherwood.' That for July 10, 1966, containsnine names with payments for six but not for three newhires,Anway, Byers and Nordness for whom paymentswere not due.' That for October 10, reflects payments forthe nine named in the previous quarter. The remittancefor January 10, 1967, lists seven employees and includes apayment for Dewey Thompson who was hired during thepreviousquarter.That for April 10, 1967, includespayments for the seven reflected in the previous quarter.Turning to the payment for January 10, 1968, thisreflects payments for six employees, including G. R.Lyons who was hired on December 1, 1967. That forApril 10, 1968, reflects payments for six employees andalso indicates that five of the six, excluding R. F. Rice,were terminated by Respondent between February 15 andMarch 15. That for July 10, 1968, reflects payments onlyfor Rice.The ostensible solitude of Rice is explained by the factthatRespondentmade new hires to replace thoseterminated in 1968 but chose not to apply the unionsecurityclause to them. Similarly, it did not makepayments for these hires to the Pension Trust Fund.Biddle explained Rice's solitude as follows. The PensionTrust Fund reports for the third and fourth quarters of1967 reflect six names. However, there were three newhires during these quarters whose names do not appearthereon. In the first and second quarters of 1968, hiringwas expanded and the number of nonunion men exceededthe union men. Biddle conceded that he did not advise thehires of the union security clause as the contract requiredhim to do and that he did not tell the men they wererequired to join the Union.To sum up, Respondent applied the contract and madepayments to the Pension Trust Fund through the May1966 and May 1967 renewals of the contract. Then,during the last year of the May 1967-May 1968 renewal itstarted to violate the contract, although it did pay on aselective basis, as stated, until the instant charge was filed.Ibelieve this is a clear case of estoppel becauseRespondentis inthe position of pleading its own breachof the contract it has long honored in order to justify itsposition herein.Biddle also admitted that he had honored the minimumcommissionsalesprice in the contract during 1966 and1967, but had departed therefrom in March of 1968.''One of the earlier seven left during the first quarter.'Payments are not due until after 80 hours of employment'While the charge was not filed until October 11, 1968, 1 find that thecontinued failure to make payments on additional sales cures any statute BROOKS BIDDLE CHEVROLET CO.Respondent has adduced evidence that it operated withlonger hours than those called for in the contract. ButSecretary-treasurerClark uncontrovertedly testified thatduring 1967 Biddle had called him about the problem,pointing out that his competitors were doing so. Clarkinformed him that he was authorized to meet these hoursof his surrounding competitors.There is evidence that Respondent did assist the Unionin policing the union security clause. Thus, on August 21,1967,BusinessAgent Gallagher wrote to Biddle anddemanded the discharge of employees Thompson andLyons if dues arrears were not paid. He made a similarrequest on November 27 concerning employee Sleeman.Biddle testified that he turned these letters over to theconcerned individuals and merely stated "Read this." Hedid not terminate the men, but this is explained byevidence that the men came in and paid at least part oftheirarrears.Thus, the union records disclose thatThompson made payments on September 20 and October31, 1967, that Lyons made payments on September 11andOctober 19 and that Sleeman promptly made apayment on December 1, 1967.There was also some other contact between the partiesin 1968. According to the uncontroverted testimony ofClark, he telephoned Biddle in March and pointed outthat some new hires had not paid their dues. Biddle saidthat he would take care of this, claimed that he was underbusiness pressure and asked for a meeting about thecontract.Such a meeting was held on May 6. Clarkbrought up the dues delinquencies and Biddle claimed thatbusinesswas bad.' Clark, in a reference to the Mayrenewal date of the contract, claimed that nothing couldbe done immediately but that this would be taken intoconsideration at the next negotiations. At this point,Biddle stated that "He wasn't sure he was covered by thecontract."As noted, the Pension Trust Fund transmittal on April10, 1968, reflected the names of six employees. That forJuly10,showedonlyone,Rice.Clarkpromptlytelephoned Biddle and asked for an explanation. Biddlerepliedonly that he needed relief under the contract.Biddle "gave me his word he was going to live up to theagreement." The payment for October 10 again showedonly the name of Rice, ignoring the othersalespersonnelwhose precise number at the time is not disclosed, and thisled to the filing of the instant charge.4.ConcludingfindingsTo sum up, Respondent permitted the contract torenew itself inMay 1966, 1967, and 1968, not availingitself of the opportunityto terminateor modify. And ithas substantially complied with the contract throughoutthe renewals. It has obtained the benefits of unionrepresentation of its employees in a highly organized area,buthascomplainedoftheburdensthereunder.Respondent was in the position of having to fish or cutbait and it has attempted to do both. I find that itrecognized the Union and performed under the contract insubstantial respects, as detailed above. It then withoutof limitations problem.Hence no finding of a violation rests on conductexclusivelybeyond the 6-month period.LocalUnionNo.1424 v. N.L.R.B.362 U S. 411.At the hearing,Biddle took a very different position,attempting tojustify hishiring of additional personnel in the first and second quarters of1968 because business was expanding.497cause repudiated the Union, offering as a defense its ownbreach of the contract in failing to apply the unionsecurity clause; this it may not do. While the Union mayhave been lax in enforcing the contract, the record will notsupport a finding, as urged by Respondent, that it hasabandoned the contract or abdicated. Indeed, as set forth,the evidence preponderates otherwise. See, e.g.,Crane &Breed Casket Co.,175 NLRB No. 35.Respondent has also relied upon the turnover inpersonnel. But the record is silent as to the union status ofthe new hires and, more significantly, the role of theUnion here stems not from the union shop clause butrather from its status as the recognized representative. SeeFranks Bros. Co. v. N.L.R.B.,321U.S. 702;GeneralTeamsters Local 782 Blue Cab Co. v. N.L.R.B.,373 F.2d661; andLight Boat Storage, Inc.,153 NLRB 1209, enfd.373 F.2d 762 (C.A. 5). Respondent likewise argues that itmay now be compelled to bargain with a minorityrepresentative.The simple answer is that there isprecedent for this in appropriate contexts. See, e.g.,Brooks v. N.L.R.B.,348 U.S. 96.Ifind that by the above-specified conduct Respondenthas refused to bargain and has thereby engaged in unfairlabor practices within the meaning of Section 8(a)(5) oftheAct. I further find that Respondent has therebyinterferedwith, restrained and coerced its employees inthe exercise of the rights guaranteed by Section 7 of theAct, thereby violating Section 8(a)(1) thereof.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that Respondent has refused tobargainwiththeUnionasthedulydesignatedrepresentative of its employees in an appropriate unit. Ishall therefore recommend that Respondent prospectivelyhonor the 1968 agreement between it and the Union,including enforcement of the union security provisionupon appropriate demand, and that it pay to theappropriate source any fringe benefits provided fortherein. I shall also recommend that it make the requiredpayments for each employee to the Western Conference ofTeamsters Pension Trust Fund from July 10, 1968, on.SeeN.L.R.B. v. Strong Roofing & Insulating Co.,393U.S. 357. The intended thrust of this remedy is thatcompliance is to run until the contract may be lawfullyterminated.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.BrooksBiddle Chevrolet Company is an employerwithin themeaningof Section 2(2) of the Act.2.AutomobileDriversandDemonstratorsUnion,Local 882, affiliatedwith InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Independent,is a labor organizationwithin themeaningof Section 2(5) of the Act.3.Allnewand used car salesmenemployed byRespondent,excludingofficeclericaland professionalemployees,guards and supervisors,constitutea unitappropriatefor the purposes of collectivebargainingwithin themeaning ofSection 9(b) of the Act. 498DECISIONSOF NATIONALLABOR RELATIONS BOARD4.AutomobileDriversandDemonstratorsUnion,Local 882, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Independent, has been at all times sinceFebruary 1966, and now is, the exclusive representative ofall employees in the aforesaid appropriate unit within themeaningof Section 9(a) of the Act.5.By refusing on and after July 10, 1968, to bargainwith the Union as the exclusive representative of itsemployees in the aforesaid appropriateunit,Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(5) of the Act.6.By the foregoing conduct, Respondent has engagedinunfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.altered, defaced, or covered by any other material.(3)Notify the Regional Director for Region 19, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewith.''In the event this RecommendedOrder is adopted by the Board, thewords "aDecision and Order"shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner"in the noticeIn the furtherevent the Board'sOrderis enforcedby a decree of a United States Courtof Appeals,the words"a Decreeof the United States Court of AppealsEnforcingan Order"shall be substitutedfor the words "aDecision andOrder "'in the event this RecommendedOrder is adopted by theBoard, thisprovision shall be modifiedto read- "Notify saidRegionalDirector, inwriting,within 10 daysfrom the date ofthisOrder,what steps Respondenthas takento complyherewith "APPENDIXRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended that Respondent, Brooks BiddleChevroletCompany, Seattle,Washington, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to recognize Automobile Drivers andDemonstratorsUnion,Local882,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Independent asthe representative of its employees in the above-describedappropriate unit and refusing to honor the 1966 contractwith said Union as subsequently renewed in 1968.(b)Refusing on appropriate application by said Unionto apply the union security language of said contract toany delinquencies arising subsequent to the date of thisdecision.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theright to self-organization, to form labor organizations, tojoinorassisttheabove-namedorany other labororganization,tobargaincollectivelythroughrepresentativesof thier own choosing, to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, and torefrain from any or all such activities, except to the extentsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Forthwith honor and apply the 1966 agreement asrenewed in 1968 with the above-named union.(b)Make all payments to the Western Conference ofTeamsters Pension Trust Fund due on and after July 10,1968.(c)Pay to the appropriate source any other fringebenefits provided for in the above-described contract.(d) Post at its offices at Seattle, Washington, copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 19, shall, after being duly signed by Respondent,bepostedimmediatelyupon receipt thereof, andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notNOTICE TO ALL EMPLOYEESPursuanttotheRecommendedOrder of a TrialExaminerof the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to recognizeAutomobileDrivers and Demonstrators Union, Local 882, affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Independent as the representative of our new and usedcarsalesmen,excludingofficeclericalandprofessional employees, guards and supervisors.WE WILL, upon appropriate application, honor andapply the 1966 contract, as later renewed in 1968, withthe above-named labororganization,including its unionsecuritylanguageforanydelinquenciesarisinghereinafter.WE WILL make all payments due to the WesternConference of Teamsters Pension Trust Fund due onand after July 10, 1968.WE WILL make whole the appropriate sources for anyother unpaid fringe benefits provided in the abovecontract.WE WILL NOT in any like or related manner interferewith, restrain,or coerceemployees in the exercise oftherighttoself-organization,toformlabororganizations,to join orassist theabove-named or anyother labororganization,to bargaincollectively throughrepresentativesof their ownchoosing,to engage inconcertedactivitiesforthepurposeof collectivebargainingor other mutual aid or protection, and torefrain fromany or all such activities, except to theextent suchrightmay be affected by an agreementrequiringmembership in a labor organization as aconditionof employment.DatedByBROOKSBIDDLE CHEVROLETCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this notice BROOKSBIDDLE CHEVROLET CO.499or compliance with its provisions,they may communicateBuilding,10thFloor1511ThirdAvenue,Seattle,directlywiththeBoard'sRegionalOffice,RepublicWashington98101, Telephone 583-7473.